Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-22 and 24-29 are presented for examination. Applicant filed an amendment on 4/13/21 amending claims 1, 14-17, 22, 24, 25 and 28, cancelling claim 23 and adding new claim 29. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, claim objections, and the grounds of rejection of claims 1-11, 14-18 and 22-28 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-11, 14-18, 22, and 24-29 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-4, 6, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100070085 to Harrod et al. (hereinafter “Harrod”), in view of US 20080179052 to Kates, further in view of US 20120023977 to Kim et al. (hereinafter “Kim”).

	As per claim 1, Harrod substantially discloses a climate management system (Harrod, see Fig. 4), comprising: a controller configured to receive an input indicative of an airflow rate setpoint of each zone of a plurality of zones of the climate management system (Harrod, see Fig. 4 element 22, Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs). Harrod does not explicitly disclose determine a current annual season of a plurality of annual seasons, determine a respective airflow rate adjustment of each airflow rate setpoint based on the current annual season, and adjust each airflow rate setpoint based on the respective airflow rate adjustement to provide a respective adjusted airflow rate for each zone of the plurality of zones. 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).
	The combination of Harrod and Kates does not explicitly discloses airflow rate adjustment value, adjust airflow rate setpoint by applying airflow rate adjustment value to the airflow rate setpoint.
	However, Kim in an analogous art discloses airflow rate adjustment value, adjust airflow rate setpoint by applying airflow rate adjustment value to the airflow rate setpoint (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).


	As per claim 3, the rejection of claim 1 is incorporated, Harrod further discloses the controller is configured to regulate operation of the climate management system to provide air to each zone of the plurality of zones at the airflow rate of the respective zones (Harrod, see [0040] and claim 1). Kates further discloses the adjusted airflow rate (Kates, see [0120]-[0122], Fig. 19 and its corresponding paragraphs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).

	As per claim 4, the rejection of claim 3 is incorporated, Harrod further discloses the controller is configured to adjust operation of dampers to provide air to each zone of the plurality of zones at the respective airflow rate of the respective zone (Harrod, [0056]). ). Kates further discloses the adjusted airflow rate (Kates, see [0120]-[0122], Fig. 19 and its corresponding paragraphs).


	As per claim 6, the rejection of claim 1 is incorporated, Kates further discloses each annual season of the plurality of annual seasons is defined by a respective time range (Kates, see [0120]-[0122], Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).
		
	As per claim 10, the rejection of claim 1 is incorporated, Harrod further discloses wherein the interface is configured to adjust parameters of the zone, wherein the parameters comprise the airflow rate setpoint of the zone (Harrod, see [0070] and Fig. 10). Kates further disclose wherein each zone of the plurality of zones comprises an interface. However, Kates in an analogous art discloses wherein each zone of the plurality of zones comprises an interface (Kates, see Fig. 3A, its corresponding paragraphs and [0058]).


	As per claim 11, the rejection of claim 10 is incorporated, Harrod further discloses the interface is configured to enable adjustment of the parameters of the zone via a screen of the interface (Harrod, see Fig. 3 and Fig. 10), wherein the controller is configured to display, via the screen a sliding bar to enable adjustment of the parameters of the zone (Harrod, see Fig. 10).

As per claim 14, Harrod substantially discloses a climate management system (Harrod, see Fig. 4), comprising: a control system configured to control climate characteristics in a plurality of zones of a building (Harrod, see Fig. 5 and Fig. 10 and their corresponding paragraphs), wherein the control system comprises a memory device and a processor (Harrod, see Fig. 5 elements 82 and 84), and wherein the memory device includes instructions that, when executed by the processor, cause the processor to: receive a first input indicative of a plurality of airflow rate setpoints, wherein each airflow rate setpoint of the plurality of airflow rate setpoint corresponds with a respective zone of the plurality of zones (Harrod, see Fig. 4 element 22, Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs). Harrod does not explicitly disclose receive a user input comprising a respective airflow rate adjustment value for each 
	However, Kates in an analogous art discloses receive a user input comprising a respective airflow rate adjustment of the plurality of airflow rate setpoint, wherein the user input associates each respective airflow rate adjustment with a yearly season of a plurality of yearly seasons, calculate a respective adjusted airflow rate for each zone of the plurality of zones based on the first input, the user input and a currently yearly season of the plurality of yearly seasons (Kates, see [0017] and [0063] for providing a priority schedule based on the seasons (time of the year), see [0120]-[0122], Fig. 19 and its corresponding paragraphs for receiving a user input indicative of a respective airflow rate adjustment of the plurality of airflow rate setpoint, wherein the user input associates each respective airflow rate adjustment with a yearly season of a plurality of yearly seasons, calculate a respective adjusted airflow rate for each zone of the plurality of zones based on the first input, the user input and a currently yearly season of the plurality of yearly seasons).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])

	As per claim 15, the rejection of claim 14 is incorporated, Kates further discloses the user input corresponds first respective airflow rate adjustment for each airflow rate setpoint of the plurality of airflow rate setpoints based on a first yearly season of the plurality of yearly seasons and second respective airflow rate adjustments for each airflow rate setpoint of the plurality of airflow rate setpoints based on a second yearly season of the plurality of yearly seasons (Kates, see [0120]-[0122], Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the 
Kim further discloses airflow rate adjustment values for each airflow rate setpoint (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])

Claims 2, 9, 22, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod, in view of Kates, in view of Kim, further in view of US 20110264296 to Drake et al. (hereinafter “Drake”).

	As per claim 2, the rejection of claim 1 is incorporated, the combination of Harrod, Kates and Kim does not explicitly disclose a clock configured to provide data indicative of the current annual season of the plurality of annual seasons. However, Drake in an analogous art discloses a clock configured to provide data indicative of the current annual season of the plurality of annual seasons (Drake, see [0015]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Drake 

	As per claim 9, the rejection of claim 6 is incorporated, the combination of Harrod, Kates and Kim does not explicitly disclose the respective time ranges are consecutive and non-overlapping with one another. However, Drake in an analogous art discloses the respective time ranges are consecutive and non-overlapping with one another (Drake, see [0015] and [0027], it is noted that the fact the system automatically switching between seasonal schedules at a set time shows that the time ranges for the schedules are consecutive and non-overlapping).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Drake into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to change the schedule without the need for user intervention (Drake, [0015]).
	
	As per claim 22, Harrod substantially discloses a climate management system (Harrod, see Fig. 4), comprising: a control system configured to control climate characteristics in a plurality of zones of a building (Harrod, see Fig. 5 and Fig. 10 and their corresponding paragraphs), wherein the control system comprises a memory device and a processor (Harrod, see Fig. 5 elements 82 and 84), and wherein the memory device includes instructions that, when executed by the processor, cause the 
	However, Kates in an analogous art discloses identify a first annual season of a plurality of annual seasons and a first airflow rate adjustment corresponding to the first annual season, wherein the first rate is based on the first airflow rate adjustment,  identify a second airflow rate adjustment value corresponding to the second annual season and provide the airflow to the zone at a second rate in response to identification of the second airflow rate adjustment value, wherein the second rate is based on application of the second airflow rate adjustment (Kates, see [0017], [0063], [0120]-[0122], Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the 
The combination of Harrod and Kates does not explicitly disclose determine a transition from the first annual season to a second annual season of the plurality of annual seasons, and control the operation of the climate control system in response to determination of the transition from the first annual season to the second annual season, first airflow rate adjustment value, second airflow rate adjustment value, the first rate is based on application of the first airflow rate adjustment value to an airflow rate setpoint of the zone, the second rate is based on application of the second airflow rate adjustment value to the airflow rate setpoint. However, Kim in an analogous art discloses first airflow rate adjustment value, second airflow rate adjustment value, the first rate is based on application of the first airflow rate adjustment value to an airflow rate setpoint of the zone, the second rate is based on application of the second airflow rate adjustment value to the airflow rate setpoint (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])
	The combination of Harrod, Kates and Kim does not explicitly disclose determine a transition from the first annual season to a second annual season of the plurality of 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Drake into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to change the schedule without the need for user intervention (Drake, [0015]).

As per claim 24, the rejection of claim 22 is incorporated, Harrod further discloses wherein the instructions, when executed by the processor, cause the processor to receive an input indicative of the first airflow rate setpoint via a user interface of the control system (Harrod, see Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs). Kim further discloses the airflow rate adjustment values (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be 

As per claim 25, the rejection of claim 22 is incorporated, Kates in further discloses wherein the first airflow adjustment or the second airflow rate adjustment are based on a location of the zone within the building (Kate, see [0017] and [0063], Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).
Kim further discloses the airflow rate adjustment values (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])


	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Drake into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to change the schedule without the need for user intervention (Drake, [0015]).

	As per claim 28, the rejection of claim 22 is incorporated, Harrod further discloses wherein the zone is a first zone (Harrod, see Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs), and wherein the instructions, when executed by the processor, caused the processor to: provide airflow to a second zone of the plurality of zones at a third rate (Harrod, see Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs). Kates further discloses wherein the third rate is based on a third airflow rate adjustment associated with the first annual season of the plurality of annual seasons, provide the airflow to the second zone at a fourth rate in response to determination of the current season, wherein the fourth rate is based on a fourth airflow rate adjustment associated of the second zone, the fourth airflow rate adjustment corresponding to the second annual season of the plurality of annual seasons  (Kates, see [0017], [0063], [0120]-[0122], Fig. 19 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates 
Kim further discloses the rates are based on application of adjustment values to the additional airflow rate sepoint of the zone (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])
Drake further discloses control the operation of the climate control system in response to determination of the transition from the first annual season to the second annual season (Drake, see [0015] and [0027]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Drake into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to change the schedule without the need for user intervention (Drake, [0015]).

As per claim 29, the rejection of claim 22 is incorporated, Harrod further discloses wherein the instructions, when executed by the processor, cause the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the ordinary skill in the art would want to operate the HVAC system in the most efficient mode that provides the amount of heating or cooling needed (Kates, [0067]).
Kim further discloses the airflow rate adjustment values (Kim, see [0076] for increasing/decreasing airflow rate from a reference airflow rate setpoint).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod and Kates. The modification would be obvious because one of the ordinary skill in the art would want to increase energy efficiency significantly while not causing inconvenience to the user by adjusting airflow rate setpoint from a reference value (Kim, see [0075]-[0076])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrod, in view of Kates, in view of Kim, further in view of US 20130274928 to Matsuoka et al. (hereinafter “Matsuoka”).

As per claim 5, the rejection of claim 1 is incorporated, the combination of Harrod, Kates and Kim does not explicitly disclose the plurality of annual seasons comprises a spring season, a winter season, a summer season and a fall season. However, Matsuoka in an analogous art discloses the plurality of annual seasons comprises a spring season, a winter season, a summer season and a fall season (Matsuoka, see [0141]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Matsuoka into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to provide advanced energy saving functionality (Matsuoka, [0145]).

Claims 7-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod, in view of Kates, in view of Kim, further in view of US 20120095604 to Alexanian. 

As per claim 7, the rejection of claim 6 is incorporated, the combination of Harrod, Kates and Kim does not explicitly disclose the respective time range defining 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to customize his/her own starting date/ending date of the seasonal schedule (Alexanian, see [0154]).

As per claim 8, the rejection of claim 7 is incorporated, Alexanian further discloses the controller comprises a user interface configured to enable adjustment of the respective time range defining each annual season of the plurality of annual seasons (Alexanian, see Fig. 15 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to customize his/her own starting date/ending date of the seasonal schedule (Alexanian, see [0154]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to customize his/her own starting date/ending date of the seasonal schedule (Alexanian, see [0154]).

As per claim 17, the rejection of claim 16 is incorporated, Harrod further discloses the instructions, when executed by the processor, cause the processor to perform actions (Harrod, see Fig. 5 and its corresponding paragraphs), the first input (Harrod, see Fig. 4 element 22, Fig. 5, Fig. 10, Fig. 11 and their corresponding paragraphs). Kates further discloses the user input (Kates, see [0122]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kates into the system of Harrod. The modification would be obvious because one of the 
Alexanian further discloses prompt a user for the second input via a display of a user interface of the control system (Alexanian, see Fig. 15 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod, Kates and Kim. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to customize his/her own starting date/ending date of the seasonal schedule (Alexanian, see [0154]).

As per claim 18, the rejection of claim 17 is incorporated, Harrod further discloses a thermostat comprising the user interface and the display (Harrod, see Fig. 3).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Harrod, in view of Kates, in view of Kim, in view of Drake, further in view of Alexanian.

As per claim 26, the rejection of claim 22 is incorporated, Harrod further discloses the instructions, when executed by the processor, cause the processor to perform actions (Harrod, see Fig. 5 and its corresponding paragraphs). The combination of Harrod, Kates, Kim and Drake does not explicitly disclose prompt, via a user 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Alexanian into the above combination of Harrod, Kates, Kim and Drake. The modification would be obvious because one of the ordinary skill in the art would want to allow the user to customize his/her own starting date/ending date of the seasonal schedule (Alexanian, see [0154]).

Allowable Subject Matter
Claims 12-13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117